DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-8, 11-13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (2008/0171812) in view of Dieckmann et al. (DE 10101314) and Pera et al. (Cement and Concrete Research 34 (2004) 671-676).
Regarding claims 1-2, 5, and 19:  Zhang et al. teach a construction chemical formulation comprising:
a)  4% calcium sulfate anhydrite (gypsum)
b)  12% calcium aluminate cement  
	c)  4% Portland cement
	d)  64% silica sand and limestone
	e)  10% polymeric binder [0049].  Zhang et al. teach that the polymer is an aqueous dispersion.  Zhang et al. teach that components a) to d) are in powder form [0001; Examples]. 

The amount of 12% is very close to the claimed amount of 10%, and the amount of 4% is very close to the claimed amount of 5%.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05).  Also, Zhang et al. teach using from 1 to 30 wt% of the aluminate cement [0009].  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
	Zhang et al. teach that it is known in the art that calcium sulfoaluminate cement can be used interchangeably with calcium aluminate cement [0003].  Pera et al. teach that calcium sulfoaluminate cement provides a concrete with high early strength, workability, and limit shrinkage in a self-leveling mortar composition (page 1; Conclusion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use calcium sulfoaluminate cement in place of calcium aluminate in the example of Zhang et al. to provide a high early strength, workability, and limited shrinkage.

Zhang et al. fail to teach a two part formulation.
However, Dieckmann et al. teach that one component building adhesive formulations can also be produced as a two-component formulation [0006], wherein claimed components a) to d) are in powdered form, and component e) is an aqueous dispersion [0027-0028] to produce a ready-to-use two-component adhesive formulation [0034] that can be mixed at the construction site [0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a two-component formulation as tught by Dieckmann et al. using the formulation of Zhang et al. to provide a ready-to-use formulation that can be mixed at the construction site.
Regarding claim 4:  Zhang et al. teach using from 1 to 30 wt% of the aluminate cement [0009].  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claims 6 and 7:  The polymer of Zhang et al. is a copolymer of vinyl acetate, ethylene, and versatic acid vinyl ester [0041].
Regarding claim 8:  Zhang et al. teach from 0.5 to 30 wt% of the polymer [0013].  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claims 11 and 17:  Zhang et al. teach a construction chemical formulation comprising:
a)  calcium sulfate (gypsum) in the claimed amount [Examples]
b)  1 to 30 wt% of the aluminate cement [0009]
	c)  Portland cement in the claimed amount [Examples].
	d)  silica sand and limestone in the claimed amount [Examples]. 
	e)  0.5 to 30 wt% of the polymer [0013].  
	Zhang et al. teach ranges that overlap the claimed ranges.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claims 12 and 13:  Zhang et al. teach the claimed additives [Examples].
Regarding claim 18:  Process limitations in product claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Claim 18 does not require any particular amount of water.
Regarding claim 19:  There is no external water added in the formulation of Zhang et al. in view of Dieckmann et al. and Pera et al.


Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive. 
The Applicant has alleged that Zhang requires aqueous formulations, containing up to 50% water based on Example 1.  This is not persuasive because patents are relevant prior art for all that they contain and not just the preferred embodiments.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). See MPEP 2123.  “Disclosed examples and preferred In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Furthermore, claim 1 does not require any particular amount of water.
The Applicant has alleged that it would not have been obvious to substitute HAC for CSA and reduce the amount of water.  This is not persuasive because the water binding, and drying of CSA is known in the art, as evidenced by Pera et al. (page 1).
The Applicant has cited the declaration filed May 11, 2020.  	The declaration alleges an unexpected change in workability when using sulfoaluminate cement as opposed to high alumina cement.  This is not persuasive for the following reasons:
	1)  The claims are not commensurate in scope with the data provided.
	2)  The results are expected.  As admitted by the Applicant in the Remarks of 5/11/2020 (page 6), Wu (WO 2013/131272) teaches that HAC has a better early strength than CSA cement (page 4, lines 26-30).  Therefore, it is known that HAC will harden faster than CSA, and therefore provide a faster film formation.  
The Applicant has made the argument that the “no additional water” of claim 18 has advantages.  This is not persuasive because Claim 1 and 18 provide no limit to the amount of water that is present in the composition of claim 1.  Any amount of water can already be present in claim 1.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


   /JOHN E USELDING/  Primary Examiner, Art Unit 1763